June 27, 2008 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-4644 Subject: Nationwide Variable Account - II Nationwide Life Insurance Company Post-Effective Amendment No. 1 (1933 Act File No. 333-140621) CIK No.:0000356514 Accession No.: 0001190903-08-000656 Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, and on behalf of its Nationwide Variable Account-II, Nationwide Life Insurance Company ("Nationwide") respectfully requests the withdrawal of the post-effective amendment identified above. This withdrawal is being submitted due to a requested effective date that falls outside of the requirements set forth in Rule 485(a) under the Securities Act of 1933.Nationwide will resubmit the filing to reflect a requested effective date that falls within the rule’s requirements. Accordingly, Nationwide is formally requesting the withdrawal of this post-effective amendment. If you have any questions concerning this matter, please contact me at 614-249-8782. Sincerely yours, Nationwide Life Insurance Company /s/ JAMIE RUFF CASTO Jamie Ruff Casto Cc: Ms. Rebecca Marquigny
